Citation Nr: 0315946	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-20 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
L4-L5 herniated nucleus pulposus with degenerative changes at 
L4-L5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel








INTRODUCTION

The veteran had active service from June 1965 to June 1969, 
from September 1978 to September 1980 and from December 1980 
to September 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that rating decision, the RO granted 
service connection for a left L4-L5 herniated nucleus 
pulposus (HNP) with degenerative changes at L4-L5 and L5-S2 
and assigned an initial 10 percent disability rating, 
effective from October 1, 1994.  The veteran filed an appeal 
with the initial evaluation.  The Board remanded the case to 
the RO in October 1996 and October 1997.  In a November 1998 
rating action, the RO increased the initial rating to 20 
percent, effective from October 1, 1994, and the veteran 
continued his appeal.  Most recently, the Board remanded the 
case to the RO in November 2000.  It has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and to the 
extent possible relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  From October 1, 1994, to July 15, 1998, the veteran's L4-
L5 HNP with degenerative changes at L4-L5 and L5-S was 
manifested primarily by chronic low back pain exacerbated by 
forward flexion or sitting for long periods, with reports of 
intermittent radiation of pain to the lower extremities and 
positive straight leg 




raising shown at one examination; during that period the 
disability resulted in no more than moderate impairment.  

3.  From July 16, 1998, to April 17, 2001, the veteran's L4-
L5 HNP with degenerative changes at L4-L5 and L5-S1 was 
manifested primarily by chronic low back pain with 
intermittent neurologic findings and flare-ups of severe pain 
on forward flexion and other pain on use; during that period 
the disability resulted in severe, but not pronounced 
impairment.  

4.  Since April 18, 2001, the veteran's L4-L5 HNP with 
degenerative changes at L4-L5 and L5-S1 has not been shown to 
result in more than moderate disability.  


CONCLUSION OF LAW

1.  From October 1, 1994, to July 15, 1998, the criteria for 
a rating in excess of 20 percent for the veteran's L4-L5 HNP 
with degenerative changes at L4-L5 and L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2001).  

2.  From July 16, 1998, to April 17, 2001, the schedular 
criteria for a 40 percent rating for the veteran's L4-L5 HNP 
with degenerative changes at L4-L5 and L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).  

3.  Since April 18, 2001, the criteria for a rating in excess 
of 20 percent for the veteran's L4-L5 HNP with degenerative 
changes at L4-L5 and L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001); and 38 C.F.R. 
§ 4.71a as amended by revising Code 5293 effective September 
23, 2002, see 67 Fed. Reg. 54345-54340 (August 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA is applicable to all claims filed on or after November 
9, 2000, the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  VA has 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Board finds 
that, in this veteran's case, the requirements of the VCAA 
and implementing regulations have been met.  

In the present case, the veteran has been furnished with a 
statement of the case and multiple supplemental statements of 
the case, which provided notice of the pertinent law and 
regulations and of the evidentiary deficiencies that limited 
the rating awarded by the RO.  In letters dated in February 
2002 and June 2002, the RO specifically requested that the 
veteran identify the names and addresses of all sources of 
treatment, government and private, for low back and explained 
that VA would request the evidence.  In the June 2002 letter 
he was advised that he had one year to submit the evidence.  
The RO also explained to the veteran that if he chose not to 
provide the releases needed by VA to obtain non-VA records, 
then he should obtain the records and submit them.  In the 
December 2002 supplemental statement of the case, the RO 
outlined the criteria for rating intervertebral disc syndrome 
that became effective in September 2002.  In the Board's 
opinion, the statement of the case, the various supplemental 
statements of the case and the RO letters are sufficient to 
apprise the veteran of the evidence that must be submitted to 
support the claim and to advise him which documents would be 
obtained by the VA in furtherance of the duty to assist and 
which documents must be provided by him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the RO has obtained VA 
and non-VA treatment records identified by the veteran.  In 
addition, the RO provided the veteran with VA examinations in 
1995, 1998 and 2001.  The VA examination conducted in April 
2001 was a neurology examination.  The Board notes that the 
veteran was also scheduled for an orthopedic examination in 
April 2001, but he failed to report for that examination.  
The record also shows that in February 2002 and September 
2002 the VA Medical Administration Service formally cancelled 
orthopedic examinations for which the veteran had failed to 
report.  There is no indication that the veteran did not 
receive notice of the examinations or that he has shown good 
cause for his failure to report for those exanimations.  In 
letters dated in February 2002 and June 2002, the RO 
explained the consequences of failing to report for an 
examination without good cause.  As the issue before the 
Board is the rating of an original compensation claim, the 
claim will be decided on the evidence of record.  See 
38 C.F.R. § 3.655 (2002).  Additionally, the Board notes that 
at the veteran's request, the RO scheduled him for a February 
1997 hearing to be held at the RO before a member of the 
Board.  Without explanation, the veteran failed to appear for 
that hearing, and there is no indication that he requested 
that it be rescheduled.  Neither the veteran nor his 
representative has identified any additional evidence that 
would serve to support the veteran's claim.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied to the 
extent possible and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf. 




Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Because the veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence obtained in support of the original claim and as 
will be explained below, the assignment of "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

The Board observes that because the veteran's disability is 
musculoskeletal in nature and involves inquiry into the 
resulting loss of range of motion due to arthritis and 


nerve defects and resulting pain associated with injury to 
the sciatic nerve, the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 must be considered.  See VAOPGCPREC 36-97; Johnson 
v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints. The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2001). 




Specific schedular criteria

Under the Rating Schedule, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.41a, Diagnostic Code 
5003.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and severe limitation of the lumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Effective September 23, 2002, during the course of this 
appeal, the criteria for evaluating intervertebral disc 
syndrome were changed.  See 67 Fed. Reg. 54,345 (2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002, they may not be applied 
prior to that date.  See VAOPGCPREC 3-00.  

Under the old criteria, a noncompensable evaluation is 
warranted for intervertebral disc syndrome that is cured by 
surgery.  A 10 percent rating requires mild intervertebral 
disc syndrome.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological 


findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 
(2001).

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months will be rated 10 
percent.  A 20 percent evaluation will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months.  67 Fed. Reg. 54,345 (2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002).  

Under the new criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Id.  

Notes associated with the new rating criteria read as 
follows:  Note (1):  For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using 



evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (3):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence - to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although use of similarly 
descriptive terminology by medical professionals is evidence 
to be considered by the Board, it is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  



Staged ratings

As noted, this matter involves a challenge to the original 
assignment of a disability rating.  With regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time based upon the facts found; this is a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126-27; cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court observed that at the time 
of an initial rating separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See 38 C.F.R. § 3.400 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Factual background

Service medical records show that the veteran was treated for 
recurrent low back problems in service starting in 1979 after 
falling down a ladder on board ship.  At various times he 
underwent physical therapy and received medications for his 


symptoms.  A magnetic resonance imaging (MRI) study at Brooke 
Army Medical Center in February 1994 showed diffuse bulging 
discs at L3-L4 and L5-S1 and a very large left-sided polypoid 
protrusion of the L4-L5 disc.  The impression was large left-
sided L4-L5 HNP.   When he was seen in a neurosurgical clinic 
in May 1994, the veteran reported worsening of his low back 
pain with some left lower extremity pain and occasional 
numbness.  The physician noted that the veteran was a good 
surgical candidate but that the symptoms were acceptable to 
the veteran and he wished no immediate care and said he would 
return home to South Carolina for follow-up.  

At a VA general medical examination in January 1995, it was 
noted that the veteran's history included a back injury in 
service, and examination showed 10 degrees of impaired 
forward flexion of the lumbar spine and some loss of normal 
lordosis.  Knee jerks were 2+ on the left and 1+ on the 
right.  There was positive leg raising on the left.  The 
diagnoses included intervertebral disc disease.  

In February 1995, VA X-rays showed mild degenerative changes 
in the lower lumbar spine.  At a VA orthopedic examination it 
was noted that the veteran injured his low back in service.  
After the injury, he had intermittent low back pain that 
progressed over the years and eventually got the point were 
some days he could not bend over at all.  The veteran 
reported that the pain was especially exacerbated by flexing 
forward or sitting for long periods.  He also reported some 
leg pain, with the left leg pain worse than the right, with 
the pain going down the posterior aspect of his leg past his 
knees.  He said that walking did not seem to exacerbate hip, 
thigh or leg pain.  On examination, the veteran could flex 
forward to touch his knees, extend backwards 10 degrees, 
right lateral bend 30 degrees, left lateral bend 30 degrees, 
rotate to the right 85 degrees and rotate to the left 
85 degrees.  The physician said there was no significant 
muscle spasm.  When he flexed forward, the veteran localized 
the pain to the L4, L5 area.  Straight leg raising was 
negative, and sensation and motor were basically intact.  He 
had had 2+ deep tendon reflexes at the knees and ankles.  He 
could stand on his toes and heels.  The physician noted 



that the veteran brought with him an MRI from 1994 that was 
consistent with degenerative joint disease at L4/5 and L5/S1 
and showed a large left HNP.  The diagnosis reported by the 
VA physician was L4/5 HNP on the left side with degenerative 
changes at L4/5 and L5/S1.  

The veteran submitted the report of an MRI of the lumbar 
spine performed at Eisenhower Army Medical Center in March 
1995.  The radiologist said there was a question of a scar 
versus recurrent disc at L4-L5.  He said there was a large 
central disc prolapse at L3-L4 with impression on the thecal 
sac.  

VA outpatient records show that in April 1996 the veteran 
continued to complain of back pain and said he wanted back 
surgery if indicated.  He complained of pain radiating to the 
mid-thigh, bilaterally.  On examination there was tenderness 
in the midline, low back.  Reflexes were 2+ and symmetric.  
The assessment was chronic back pain.  Medications were 
prescribed.  In June 1996, the veteran reported continuing 
low back pain, which was severe at times and radiated down 
the posterior left leg, not past the knee.  On examination, 
straight leg raising was positive on the left, motion was 
normal and there was pain on the left at L5.  

A VA lumbar myelogram in July 1996 showed mild diffuse disc 
bulging at the L3-L4 level with a central herniation 
posteriorly causing narrowing of the thecal sac without 
evidence of nerve root impingement or spinal stenosis.  There 
was diffuse disc bulging at the L4-L5 level with focal 
herniation posteriorly and to the left causing deformity of 
the thecal sac on the left.  When the veteran was seen in a 
VA neurosurgery clinic in July 1996, he complained of dull, 
achy low back pain that radiated across the buttocks to the 
upper thighs.  He said there was no radiation below his 
knees, and he reported normal bowel, bladder and sexual 
function.  He said there was no numbness and said there was 
no change in the severity of his symptoms.  On examination, 
strength and sensation in the lower extremities were normal.  
It was noted that the 1994 MRI had shown large L4/5 disc 
herniation and 



that the 1996 myelogram showed diminished size of the disc 
with no nerve root impingement.  The assessment was L4/5 
herination with chronic low back pain.  The physician 
commented that since the imaging studies had shown such a 
decrease in the size of the disc and since the veteran was 
without neurologic findings, they would continue to observe 
him for now.  The physician said that if pain persisted, 
surgery might be considered.  

At a VA orthopedic examination on July 16, 1998, the 
physician noted the veteran's history of a back injury in 
service, back pain and the MRI showing a significant 
herniated disc at the L4-5 region.  The veteran reported that 
he currently continued to have significant back pain, which 
was greater than his leg pain.  He said he had difficulty 
with activities and was unable to work because he could not 
lift at that point.  The examiner noted a significant list.  
There was 80 degrees of forward flexion, 30 degrees of 
extension and 30 degrees of lateral bending.  Straight leg 
raising was negative, bilaterally.  There was some diffuse 
left foot numbness to light touch across the dorsum.  The 
veteran reported occasional shooting pains down to his knees.  
Sensation was normal, and deep tendon reflexes were 1+/4, 
bilaterally.  The physician's assessment was that the veteran 
currently had significant back pain to the point where it was 
difficult for him to gain employment.  The physician noted 
the veteran to be a poor surgical candidate because his back 
pain was greater than the leg pain and the fact that he 
smoked four packs of cigarettes per day.  In a June 1999 
addendum to the July 1998 examination report it was also 
noted that the veteran is diabetic.  

Records provided by Moncrief Army Hospital show that a 
physician at that facility referred the veteran Jack M. 
Smith, M.D., for neurosurgical consultation.  In a 
consultation report dated in September 1998, Dr. Smith noted 
that the veteran reported that subsequent to the VA myelogram 
he had continuing low back pain, which he said felt like a 
constant knot in the lower portion of his lumbosacral spine.  
He reported that when he bent forward he had severe burning 
pain radiating along 



the lateral aspect of the right leg and sometimes had 
associated tingling with this.  He also said that he had a 
tingling pins and needles-like sensation in the left leg.  He 
said that the symptoms in his legs did not go below the 
knees.  He said that any movement, particularly forward 
bending, precipitated pain.  He stated that sometimes it 
lasted for several days and kept him laid up in bed until the 
pain gradually subsided.  The veteran said he thought he 
could probably walk a couple of miles, but that when he would 
sit down and try to get up and start again, he would have 
extreme pain.  He said the severe pain, which he developed 
with any activity, markedly restricted him and that because 
of the continued low back pain, he was still seeking some 
relief from his discomfort.  He reported no alteration of his 
normal bowel or bladder function.  Medication at that time 
consisted of Motrin, 800 mg., as needed for pain.  

On examination, the veteran had a fairly normal station and 
gait.  He could stand on his toes.  When walking on his 
heels, he had a slight tendency for the right foot to drift 
down, but there was not a complete foot drop.  There was 
tenderness to deep palpation over the lower lumbosacral 
region.  The paravertebral muscles seemed to be tight.  On 
forward flexion, the fingertips were at about the mid-thigh 
level with complaints of back pain.  There was extension of 
the back to 10 to 15 degrees with no discomfort.  There was 
lateral bending to about 15 degrees to both the right and 
left sides with no discomfort.  There was some weakness in 
the extensors of the toes, particularly on the left side, 
more than the right. Reflexes in the sitting position were 1-
2+, bilaterally, and symmetrical at the knees and 
questionably trace present at the ankles.  There was straight 
leg raising to about 45 degrees, bilaterally, with some 
tightness in the hamstring muscles.  With straight leg 
raising on the right, there was some lower back pain.  
Sensory examination was intact to pinprick stimulation in all 
areas over the feet and lower extremities.  After review of 
the February 1994 MRI scan and clinical examination, Dr. 
Smith's impression was chronic low back pain with previous 
MRI scan evidence of a large herniated disc at L4-5.  



In a November 1998 letter reporting on a vascular 
examination, Robert R. M. Gifford, M.D., noted that the 
veteran said he could walk five to six blocks before he had 
any pain, but the pain he had was all in his back with no leg 
pain.  He said he had no pain at rest or during the night.  

An MRI study of the lumbosacral spine performed at Palmetto 
Richland Memorial Hospital in November 1998 included findings 
consistent with a left paracentral disc herniation at L4-5 
superimposed upon a diffuse circumferential bulge of the 
annulus.  There was a bulge of the annulus at L5-S1, which 
the radiologist said caused some mechanical impingement upon 
the right L5 nerve root.  He also noted a small central 
herniation at the L3-L4 disc space, which he said was causing 
some mild ventral effacement of the thecal sac, but with no 
evidence of root sleeve effacement.  The radiologist advised 
clinical correlation.  

VA X-rays of the lumbosacral spine taken in April 2001 showed 
moderate L4-5 disc space narrowing and very mild L5-S1 disc 
space narrowing.  There was mild facet arthropathy at those 
two levels.  At a VA neurology examination on April 18, 2001, 
the veteran was noted to have clinical complaints of back 
pain, which he said was moving up his back, starting in the 
low back and progressively getting worse.  The examiner noted 
that X-rays demonstrated facet joint degeneration, which he 
said was most probably the origin of the veteran's 
complaints.  Examination demonstrated no abnormality of 
peripheral nerve or nerve root.  Strength and ankle and knee 
reflexes were normal.  The examiner noted that the veteran 
brought with him an old MRI that clearly showed a large 
central herniated disc.  The examiner said the MRI showed no 
compression of nerve roots, but did show compromise of the 
spinal canal.  The examiner said the veteran had chronic back 
pain related to degenerative facet joint disease.  He said 
the veteran also had a herniated intervertebral disc 
centrally placed at L5 and S1 with which he said there was no 
associated nerve root impairment.  



VA X-rays of the lumbosacral spine taken in July 2002 showed 
mild loss of disc height at L4-L5 and L5-S1, which the 
radiologist said was suggestive of degenerative disc disease.  

Analysis

As noted above, the RO has assigned an initial 20 percent 
rating for the veteran's service-connected low back 
disability described as left L4-5 HNP with degenerative 
changes at L4-5 and L5-S1.  It is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome, which is consistent with the symptoms associated 
with the veteran's disability.  Moreover, rating under 
Diagnostic Code 5293 holds open the possibility of a maximum 
60 percent rating, whereas other diagnostic codes, such as 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) and Diagnostic Code 5295 (lumbosacral strain) provide 
a maximum rating of 40 percent.  The veteran and his 
representative have not questioned the choice of diagnostic 
code.  

Having carefully considered all of the evidence of record, 
the Board is of the opinion that the evidence supports 
staging of the rating for the veteran's service-connected low 
back disability in accordance with the Fenderson ruling.  As 
explained immediately below, the Board has concluded that the 
evidence supports the assignment of 20 percent disability 
rating for the period from October 1, 1994, the day following 
separation from service, to July 15, 1998, the day prior to 
the VA examination at which increased disability was 
demonstrated.  

October 1, 1994, to July 15, 1998

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), 
moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating.  A 40 percent rating requires 
severe intervertebral disc syndrome involving recurring 
attacks with intermittent relief.  



During the period from October 1, 1994, to July 15, 1998, the 
veteran's service-connected low back disability was 
manifested primarily by chronic low back pain exacerbated by 
forward flexion or sitting for long periods, with reports of 
intermittent radiation of pain to the lower extremities and 
positive straight leg raising shown at one examination.  
Although examination showed tenderness in the region of L4-L5 
area, there was no muscle spasm and other than positive 
straight leg raising at one point during the period, no 
neurologic findings were reported.  There was some limitation 
of lumbar spine motion shown at one examination, while it was 
described as normal at another.  

In the Board's judgment, the neurologic aspects of the low 
back disability, that is, the intermittent radiation of pain 
to the lower extremities and positive straight leg raising 
along with the chronic low back pain meet the requirements of 
a finding of mild intervertebral disc syndrome.  The findings 
of exacerbation of pain on forward flexing and sitting for 
long periods, in the Board's judgment, serve as evidence of 
additional function loss due to pain on use or during flare-
ups envisioned by 38 C.F.R. § 4.40, 4.45 and 4.59.  This 
functional loss, when recognized with the basic symptoms, 
results in a disability picture consistent with moderate 
intervertebral disc syndrome with recurrent attacks 
warranting a 20 percent rating under Diagnostic Code 5293.  
The evidence for the period from October 1, 1994, to July 15, 
1998, does not, however, show atrophy, weakness, 
incoordination, fatigability such as to support a rating in 
excess of 20 percent with consideration of 38 C.F.R. §§ 4.40 
and 4.45 and application of Diagnostic Code 5293.  

Given the evidence of record, it is not shown that the 
severity of the veteran's service-connected low back 
disability approximates a level to support an initial rating 
greater than 20 percent for the period ending on July 15, 
1998.  In this regard, the evidence for this period does not 
show neurologic symptoms, limitation of motion or other 
evidence of functional loss, which could, even with 
consideration of 



38 C.F.R. §§ 4.40 and 4.45 be judged as severe impairment 
warranting the next higher 40 percent rating under any 
potentially applicable diagnostic code.  

July 16, 1998, to April 17, 2001

Impaired functioning warranting the assignment of a rating in 
excess of 20 percent was first indicated at the time of a VA 
orthopedic examination on July 16, 1998.  At that time the 
veteran was noted to have a significant list and some left 
foot numbness along with significant back pain occasionally 
radiating to his lower extremities.  The veteran said he 
could do no lifting, and the physician associated the 
disability with the veteran's difficulty in gaining 
employment.  Other evidence during that period showed 
neurologic findings involving the right leg and foot, 
diminished reflexes in the lower extremities and a decrease 
in range of motion of the lumbar spine with complaints of 
pain on forward flexion.  

The chronic low back pain and intermittent neurologic 
findings meet the criteria for moderate intervertebral disc 
syndrome.  During this period, the veteran reported a 
significant decrease in the distance he could walk without 
pain and reported extreme pain when he would thereafter sit 
and try to stand up, and there was evidence of severe pain 
with forward flexion of the lumbar spine.  Such circumstances 
demonstrate functional loss due to pain contemplated by 
38 C.F.R. § 4.40 (which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use).  They also show functional loss due 
to pain on movement of a joint contemplated by 38 C.F.R. 
§ 4.45 (which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related considerations).  Such findings also demonstrate 
painful motion with joint pathology addressed by 38 C.F.R. 
§ 4.59.  When the chronic low back pain and intermittent 
neurologic findings are considered in conjunction with the 
additional functional loss evidenced by flare-ups of severe 
pain on forward flexion and other pain on use, the back 
disability may be characterized as severe, warranting a 40 
percent rating and no more under Diagnostic Code 5293.  
Although 



some weakness of the extensors of the toes was shown at one 
examination during the period, it cannot, in the Board's 
judgment, be regarded as sufficient to warrant an increase in 
the rating for the service-connected low back disability 
beyond 40 percent for the period from July 16, 1998 to April 
17, 2001.  

Although a 40 percent disability rating may be assigned for 
the period from July 16, 1998, to April 17, 2001, the 
evidence does not meet or more nearly approximate the 
requirements for the next higher 60 percent rating.  In this 
regard, the evidence does show intermittent neurologic 
symptoms such as occasional radiating pain and some numbness 
and tingling in the lower extremities along with bouts of 
severe low back pain.  In the Board's judgment, however, the 
evidence of sciatic neuropathy has not been shown to be 
continuous or nearly so, such that the veteran during the 
period experienced "little intermittent relief" making it 
possible to find that the disability resulted in pronounced 
impairment during the period from July 16, 1998 to April 17, 
2001.  The Board therefore concludes that the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 40 percent for the veteran's service-
connected low back disability during the period from July 16, 
1998, to April 17, 2001.  

Period beginning April 18, 2001

The VA examination conducted on April 18, 2001, was a 
neurology examination, and although the veteran complained of 
continuing low back pain, which he said was getting worse, 
examination revealed no neurologic disability.  The veteran 
did not report radiation of his back pain to the buttocks or 
lower extremities, and examination demonstrated no 
abnormality of peripheral nerve or nerve root.  Further, 
strength and ankle and knee reflexes were normal.  The 
examination report included no information concerning range 
of motion of the lumbar spine or the presence, frequency or 
severity of painful motion.  The Board notes that X-rays 
during this period showed disc space narrowing and mild facet 
arthropathy, but 



those reports provide no information pertinent to functional 
loss associated with the veteran's service-connected low back 
disability.  The Board further notes that the veteran failed 
to report for a VA orthopedic examination scheduled for April 
2001 and also failed to report for VA examinations scheduled 
for him in early and mid-2002.  As discussed above, 38 C.F.R. 
§ 3.655 provides that when a claimant fails to report for an 
examination in conjunction with an original compensation 
claim, the claim shall be rated on the evidence of record. 

The available evidence for the period beginning April 18, 
2001, provides no basis for an initial rating in excess of 
the 20 percent rating currently assigned.  In this regard, 
there is no evidence of neurologic findings with recurring 
attacks indicative of severe intervertebral disc syndrome 
required for a 40 percent rating under Diagnostic Code 5293.  
Further, there is no evidence of any limitation of motion of 
the lumbar spine, much less severe limitation of motion 
required for a 40 percent rating under Diagnostic Code 5292, 
and there is no evidence of the presence of symptoms of 
lumbosacral strain warranting a finding of severe impairment 
under Diagnostic Code 5295 required for a 40 percent rating 
under that diagnostic code.  Additionally, the Board observes 
that the available evidence does not document or allude to 
functional loss due to pain on use or during flare-ups, 
incoordination, weakened movement and excess fatigability on 
use that would warrant a higher rating under 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.59.  In regard to the new rating 
criteria in effect after September 23, 2002, the Board notes 
that the veteran failed to report for examinations including 
one scheduled for September 2002 and that the evidence 
already of record does not show that the veteran's 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the past 12 months findings which 
are necessary to support a higher rating under the new 
criteria effective from September 2002.  The Board concludes 
that the preponderance of the evidence is therefore against 
the assignment of an initial rating in excess of 20 percent 
for the veteran's service-connected low back disability as of 
April 18, 2001.  


ORDER

An initial rating in excess of 20 percent for L4-L5 herniated 
nucleus pulposus with degenerative changes at L4-L5 and L5-
S1, for the period from October 1, 1994, to July 15, 1998, is 
denied.  

An initial rating of 40 percent for L4-L5 herniated nucleus 
pulposus with degenerative changes at L4-L5 and L5-S1, for 
the period from July 16, 1998, to April 17, 2001, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

An initial rating in excess of 20 percent for L4-L5 herniated 
nucleus pulposus with degenerative changes at L4-L5 and L5-
S1, for the period beginning April 18, 2001, is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

